Order allowing twenty-nine amendments proposed by plaintiff to defendant’s proposed case modified so as to provide that amendments numbered 3, 4, 5, 6, 8, 11, 15, 17, 19, 23, 26 and 27 be disallowed, and as so modified affirmed, without costs. Respondent, if so advised, may print a supplemental record containing the testimony referred to in proposed amendments numbered 5 and 6, said supplemental record to be settled before the trial justice on three days’ notice. The amendments here disallowed are unnecessary in view of the fact that the appeal is from the judgment only in so far as it decrees reformation of the mortgage. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.